229 Ga. 496 (1972)
192 S.E.2d 341
PARKER
v.
PARKER.
27338.
Supreme Court of Georgia.
Submitted July 10, 1972.
Decided September 12, 1972.
Rehearing Denied September 25, 1972.
W. J. Patterson, Jr., for appellant.
Hallie B. Bell, Denmark Groover, Jr., for appellee.
UNDERCOFLER, Justice.
The appeal in this case is from the award of the custody of a child of the parties to the mother by the Juvenile Court of Bibb County. Held:
The judgment of the Juvenile Court of Bibb County shows that the matter of the custody of the child was transferred to that court by order of Bibb Superior Court on November 23, 1971. The Juvenile Court of Bibb County is a court of special and limited jurisdiction and its judgments must show upon their face such facts as are necessary to give it jurisdiction of the person and the subject matter. Ferguson v. Hunt, 221 Ga. 728, 730 (146 SE2d 756); Bosson v. Bosson, 223 Ga. 259 (1) (154 SE2d 364). The juvenile court order in this case shows that jurisdiction of the custody of this child was by transfer from the Bibb Superior Court.
In Showalter v. Sandlin, 229 Ga. 405, this court held that the Juvenile Court Code of 1971 (Ga. L. 1971, p. 709 et seq.; Code Ann. 24A-101 et seq.) expressly repealed the statute allowing superior courts "handling divorce or habeas corpus cases involving the custody of a child or children" to transfer the question of the "determination of custody and support to the juvenile court for investigation and report back to the superior court or for investigation and determination." Code Ann. § 24-2409 (Ga. L. 1951, pp. 291, 298; 1957, pp. 617, 618; 1968, pp. 1013, 1021).
*497 Under the holding in the Showalter case, supra, the superior court under the 1971 statute was not authorized to transfer the question of the custody of this child to the juvenile court. The juvenile court, therefore, had no jurisdiction to determine the custody of this child and its order is void.
The judgment must therefore be reversed and the cause is remanded to the Bibb Superior Court for determination of the question of custody of the child which is a matter still pending from the divorce proceedings.
Judgment reversed with direction. All the Justices concur.